JOSEPH & NORINSBERG, LLC
                                                                               225 Broadway Suite 2700
                                                                                  New York, NY 10007
                                                                                    Tel (212) 227-5700
                                                                                    Fax (212) 656-1889
Chaya Gourarie, Esq.                                                       ______________________
chaya@norinsberglaw.com                                                     www.employeejustice.com
                                                      April 8, 2020


                                               April 8, 2020
VIA ECF                                                                                         X
The Hon. Edgardo Ramos
United States District Court
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007                                                        April 8, 2020

       Re:     Joanna Pedroza v. Ralph Lauren Corp.
               No. 19-cv-08639 (ER).

Dear Judge Ramos:

        We represent Plaintiff Joanna Pedroza (“Plaintiff” or “Ms. Pedroza”) in the above-
referenced employment discrimination action against Defendant Ralph Lauren Corp.
(“Defendant”). We write now to respectfully request a one-week extension of time to submit
Plaintiff’s opposition to Defendant’s partial motion to dismiss Plaintiff’s claims, pursuant to Fed.
R. Civ. P. 12(b)(1), from April 10, 2020 to April 17, 2020. This slight modification will not impact
the current deadline for Defendant’s reply, which will remain May 15, 2020, as per this Court’s
Match 27, 2020 Order. [Dkt. No. 26]. Counsel for Defendant, Matthew A. Steinberg, Esq.,
consents to this request.

        A one-week extension of time is necessary, since the current deadline, April 10, 2020, falls
on the second day of Passover, and the undersigned will not be working on April 9 and 10, 2020,
in observance of Passover.

        Accordingly, based on the foregoing, we respectfully request that this Court grant
Plaintiff’s request for a one-week extension of time to submit her opposition, from April 10, 2020
to April 17, 2020. Plaintiff’s extension request will not impact any other dates or deadlines relating
to this matter.

       We thank the Court for its attention to this matter.

                                               Respectfully submitted,

                                               ____________________
                                               Chaya M. Gourarie, Esq.
